Case: 20-60538     Document: 00515711555         Page: 1     Date Filed: 01/19/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                  No. 20-60538                                Fifth Circuit


                                Summary Calendar                            FILED
                                                                     January 19, 2021
                                                                       Lyle W. Cayce
   Eulalia Marlene Juca-Juca,                                               Clerk

                                                                       Petitioner,

                                       versus

   Jeffrey A. Rosen, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 276 321


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Eulalia Marlene Juca-Juca is a native and citizen of Ecuador who
   arrived in this country in April 2000 and was served with a notice to appear
   (NTA) that same day. The Immigration and Nationalization Service INS
   sent a copy of her notice of hearing to the address she provided, but she did


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60538        Document: 00515711555        Page: 2    Date Filed: 01/19/2021




                                    No. 20-60538


   not appear at her hearing and was ordered removed in absentia in December
   2000. An immigration judge (IJ) denied the motion to reopen she filed in
   2018, and the Board of Immigration Appeals (BIA) affirmed this denial and
   then denied her motion to reconsider. Now, she petitions this court for
   review of the denial of her motion to reconsider.
          This court applies a “highly deferential abuse-of-discretion standard”
   to the BIA’s denial of a motion to reconsider. Zhao v. Gonzales, 404 F.3d 295,
   303 (5th Cir. 2005). Under this standard, the BIA’s decision will be reversed
   only if it is “capricious, racially invidious, utterly without foundation in the
   evidence, or otherwise so irrational that it is arbitrary rather than the result
   of any perceptible rational approach.” Id. This court may consider the IJ’s
   decision only to the extent it influenced that of the BIA. Zhu v. Gonzales, 493
   F.3d 588, 593 (5th Cir. 2007). Juca-Juca has not met these standards.
   Instead, review of the record and pertinent authority supports the BIA’s
   decision. See Matter of M-R-A-, 24 I. & N. Dec. 665, 673 (BIA 2008);
   Navarrete-Lopez v. Barr, 919 F.3d 951, (5th Cir.), cert. denied, 140 S. Ct. 228
   (2019).
          The BIA’s holding that Juca-Juca did not rebut the weaker
   presumption of receipt afforded to her mailed notice of hearing was
   reasonable. Although Juca-Juca vociferously insists that she is entitled to
   relief because the notice of hearing was not sent “c/o,” she cites nothing to
   support her proposition that this factor is relevant. Her argument that her
   due process rights were infringed because the I-830 had no certificate of
   service fails because it is not directed at the denial of her motion to
   reconsider, which is the only decision that is before this court. Instead, she
   specifically argues that her due process rights were implicated by the IJ’s
   acceptance of the I-830. Because the IJ’s decision is not before this court,
   this argument is misplaced and does not show entitlement to relief. See Zhu,
   493 F.3d at 593.



                                          2
Case: 20-60538      Document: 00515711555           Page: 3     Date Filed: 01/19/2021




                                     No. 20-60538


          There is no indication that the challenged decision was “capricious,
   racially invidious, utterly without foundation in the evidence, or otherwise so
   irrational that it is arbitrary rather than the result of any perceptible rational
   approach.” See Zhao, 404 F.3d at 304. Consequently, the petition for review
   is DENIED.




                                           3